     Case: 4:20-cv-00080-DMB-RP Doc #: 49 Filed: 04/06/21 1 of 1 PageID #: 491




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

EUGENE H. IRVING                                                              PLAINTIFF

V.                                                               NO. 4:20-CV-80-DMB-RP

WILCO LIFE INSURANCE
COMPANY                                                                      DEFENDANT


                                  FINAL JUDGMENT

      In accordance with the order entered this day, summary judgment is granted in favor of

Wilco Life Insurance Company.

      SO ORDERED, this 6th day of April, 2020.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
